DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima et al. (JP 09283385).
Regarding claim 1, Shima et al. disclose a capacitor comprising:
a canister (9a) comprising an edge; and
a lid (9b), comprising an elastomer coating (3) on one surface of the lid, wherein a contact area between the edge (see fig. 1) and the elastomer coating (3) is greater than an area computed by a formula 2πrt — πt2, wherein r denotes a radius of the canister and wherein t denotes a thickness of the canister (see fig. 1 – the contact area is greater than the thickness of the canister). 
Regarding claim 2, Shima et al. disclose the canister (9a) further comprises a base and a cylindrical shell (see fig. 1).
Regarding claim 4, Shima et al. disclose the contact area is at least 5% greater than the computed area (fig. 1). 
Regarding claim 11, Shima et al. disclose the canister comprises an aluminum material [0011].

Claim(s) 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hildebrandt et al. (US 3,015,758).
Regarding claim 14, Hildebrandt et al. disclose in fig. 1, a capacitor canister comprising:
a base (@ 15);
a cylindrical surface (fig. 1) connected to the base on a circumference of the base; and 
an annular edge (32-33),
wherein a thickness of the annular edge (32-33) is greater than a thickness of the cylindrical surface (@31).
Regarding claim 15, Hildebrandt et al. disclose the annular edge (32-33) is on an opposing end from the base (@ 15).
Regarding claim 16, Hildebrandt et al. disclose the thickness of the annular edge (32-33) is at least 20% greater than a thickness of the base (@15) or the thickness of the cylindrical surface (see fig. 1).
Regarding claim 18, Hildebrandt et al. disclose the annular edge is rolled (see fig. 1).
Regarding claim 20, Hildebrandt et al. disclose the claimed invention.  The limitation,  “is shaped by a deep draw process”, is directed to towards the process of forming the capacitor canister.  It is well settled that “product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually measured. In re Hirao, 190 USPQ15 at 17 (footnote 3). See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet aI., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. 

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (KR 20130034459A).
Regarding claim 14, Song discloses in fig. 2, a capacitor canister comprising:
a base (@ 200);
a cylindrical surface (see fig. 2-3) connected to the base (@ 200) on a circumference of the base (@ 200); and 
an annular edge (200 – crimp),
wherein a thickness of the annular edge (200 - crimp) is greater than a thickness of the cylindrical surface (fig. 2-3).
Regarding claim 15, Song discloses the annular edge (32-33) is on an opposing end from the base (@ 15).
Regarding claim 16, Song discloses the thickness of the annular edge (200 - crimp) is at least 20% greater than a thickness of the base (@200) or the thickness of the cylindrical surface (see fig. 2-3).
	Regarding claim 17, Song discloses the annular edge is folded (see fig. 2).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP 09283385) in view of Miura et al. (US 20060034036).
Regarding claim 3, Shima et al. disclose the claimed invention except for the edge comprises a thickness greater than a thickness of the base or a thickness of the cylindrical shell. 
Miura et al. disclose a capacitor having a canister, wherein the canister comprising an edge (fig. 3, 9), wherein the edge comprises a thickness greater than a thickness of the base or a thickness of the cylindrical shell. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention in order to enhance the reliability of sealing. 
 Regarding claim 5, Shima et al. disclose the claimed invention except for the edge is folded (see fig. 3, 9).
Miura et al. disclose a capacitor having a canister, wherein the canister comprising an edge (fig. 3, 9), wherein the edge is folded. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention in order to enhance the reliability of sealing. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP 09283385) in view of Hildebrandt et al. (US 3,015,758).
Regarding claim 6, Shima et al. disclose the claimed invention except for the edge is rolled. 
Hidebrandt et al. disclose an edge that is rolled (fig. 1 – 32-33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Shima et al. so that the edge is rolled, since such a modification would form a capacitor that has highly reliable tight seal. 
	
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP 09283385) in view of Tsubaki et al. (US 2017/0271085).
Regarding claims 8-10, Shima et al. disclose the claimed invention except for the angle between the edge and the lid is 45 degrees.
	Tsubaki et al. disclose an angle between the edge and the lid is 45 degrees (see fig. 1.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the angle between the edge and lid at 45 degrees, since such a modification would form a simple, reliable seal for the capacitor. 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP 09283385).
Regarding claim 12, Shima et al. disclose the claimed invention except for the capacitor is rated between 125 V to 600 V.
It is well known to form a capacitor that is rated between 125 V to 600V. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor to be rated between 125 V to 600V, since such a modification would form an capacitor element having a desired rated voltage.
Regarding claim 13, Shima et al. dislcose the claimed invention except for the capacitor comprises a capacitance of between 0.5 milliFarads and 3 milliFarads.
	It is well known to form a capacitor that has a capacitance between 0.5 to 3 milliFarads.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Shima et al. so that the capacitance of between 0.5 to 3 milliFarads, since such a modification would form a capacitor having desired capacitance.
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor / capacitor canister wherein the annular edge is corrugated (claims 7 and 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 3,922,773
US 3,778,683	
US 3,333,164
US 2,884,575
US 2,758,149

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848